NUMBER 13-21-00201-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                    IN RE TARUNKUMAR “RAVI” MURJANI AND
                        MURJANI INVESTMENT GROUP, LLC


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                 Before Justices Longoria, Hinojosa, and Tijerina
                   Memorandum Opinion by Justice Hinojosa1

        On June 24, 2021, relators Tarunkumar “Ravi” Murjani and Murjani Investment

Group, LLC filed a petition for writ of mandamus seeking to compel the trial court to vacate

its June 4, 2021 order compelling relators to respond to discovery requests. 2 Relators

        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).

         2 This original proceeding arises from trial court cause number P-36,766-A in the Probate Court of

Hidalgo County, Texas, and the respondent is the Honorable JoAnne Garcia. See id. R. 52.2. We dispose
of a related petition for writ of mandamus in a separate opinion issued on this same date. See In re Murjani,
assert that the trial court abused its discretion and acted “without plenary power and the

requisite jurisdiction” when (1) it issued a discovery order compelling the “extensive”

production of documents; (2) the discovery order was inconsistent with a final agreed

order, which rendered the documents sought irrelevant; and (3) the “document production

served no other purpose but to facilitate one party’s improper and untimely efforts to

contest the relief afforded through the final agreed order.”

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that “(1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal.” In

re USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it acts with

disregard for guiding rules or principles or when it acts in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding); In re Essex Ins. Co., 450




No. 13-21-00200-CV, 2021 WL _____, at *_ (Tex. App.—Corpus Christi–Edinburg Sept. __, 2021, orig.
proceeding) (mem. op.).

                                               2
S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of

Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by Raju Murjani, Individually, and Sunder Murjani, Individually and as

Independent Executor of the Estate of Lal Rewachand Murjani, Deceased, and the

applicable law, is of the opinion that relators have not met their burden to obtain

mandamus relief. Accordingly, we lift the stay previously imposed in this case. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified an order granting temporary relief is

effective until the case is finally decided.”). We deny the petition for writ of mandamus.



                                                               LETICIA HINOJOSA
                                                               Justice


Delivered and filed on the
29th day of September, 2021.




                                             3